Exhibit 10.3.4

Execution Copy

AMENDMENT NO. 4

TO

FIFTH AMENDED AND RESTATED REVOLVING LOAN AND LETTER OF CREDIT AGREEMENT

This Amendment No. 4 (this “Amendment”) is entered into as of July 11, 2006,
among: the two entities included among the Borrower as listed on Exhibit A
attached hereto (individually, and collectively, jointly and severally, the
“Borrower”); the several entities included among the Guarantors as listed on
Exhibit A attached hereto (each, individually, a “Guarantor,” and collectively,
jointly and severally, the “Guarantors”); the several entities included among
the Banks as listed on Exhibit A attached hereto (each, individually, a “Bank”
and collectively, but not jointly, the “Banks”); and Bank of America, N.A.
(“Bank of America”), as agent for the Banks (in such capacity, the “Agent”).

RECITALS

Reference is made to the following facts that constitute the background of this
amendment:

 

  A. The parties hereto have entered into that certain Fifth Amended and
Restated Revolving Loan and Letter of Credit Agreement dated as of November 4,
2005 (as amended and/or restated from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed to them in the Loan Agreement;

 

  B. The Borrower has requested that the Banks increase the advance sublimit
applicable to Direct Investments in Property Partnerships approved by the Agent
despite incorporation of Agency approval rights (the “Agency Sublimit”) from 15%
of the Maximum Amount to 25% of the Maximum Amount;

 

  C. The Borrower has requested that the Banks amend the definition of the term
“Agency”; and

 

  D. The Banks and the Agent are willing to amend the Loan Agreement solely upon
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties agree as follows:

Section 1. Amendments.

1.1. In accordance with the terms of Section 8.1 of the Loan Agreement,
Section 2.11.8 of the Loan Agreement is hereby amended by replacing the term
“15%” with “25%”. Exhibit 3.2 to the Loan Agreement is hereby replaced in its
entirety with Exhibit 3.2 as attached hereto as Exhibit B (the only change to
which is the revision of the Agency Sublimit in Section II thereof).



--------------------------------------------------------------------------------

1.2. In accordance with the terms of Section 8.1 of the Loan Agreement, the
first sentence in Section 5.15.5 of the Loan Agreement is hereby amended in its
entirety by replacing the following sentence in its stead:

“In certain cases where (i) the federal Department of Housing and Urban
Development, (ii) the United States Department of Agriculture, (iii) a state
housing finance agency or (iv) any other federal, state or local agency whose
oversight and control over the terms of beneficial ownership of such Property
Partnership are acceptable to the Agent within its reasonable discretion (an
“Agency) has provided financing arrangements or credit support to a Property
Partnership, the Agency requires provisions to be added to the Property
Partnership’s Organizational Documents giving the Agency approval rights over
the admission of any substitute limited partner or member.”

Section 2. Representations and Warranties. The Borrower and Guarantors, jointly
and severally, represent and warrant to the Banks as of the effective date of
this Amendment that: (a) no Default or Event of Default is in existence or will
result from the execution and delivery of this Amendment or the consummation of
any transactions contemplated hereby; (b) each of the representations and
warranties of the Borrower and the Guarantors in the Loan Agreement and the
other Credit Documents is true and correct in all material respects on the
effective date of this Amendment (except for representations and warranties
limited as to time or with respect to a specific event, which representations
and warranties shall continue to be limited to such time or event) and (c) this
Amendment and the Loan Agreement (as amended by this Amendment) are legal, valid
and binding agreements of the Borrower and the Guarantors and are enforceable
against them in accordance with their terms.

Section 3. Ratification. Except as hereby amended or waived, the Loan Agreement,
all other Credit Documents and each provision thereof are hereby ratified and
confirmed in every respect and shall continue in full force and effect, and this
Amendment shall not be, and shall not be deemed to be, a waiver of any Default
or Event of Default or of any covenant, term or provision of the Loan Agreement
or the other Credit Documents. In furtherance of the foregoing ratification, by
executing this Amendment in the spaces provided below, each of the Guarantors,
on a joint and several basis, hereby absolutely and unconditionally
(a) reaffirms its obligations under the Guaranty, and (b) absolutely and
unconditionally consents to (i) the execution and delivery by the Borrower of
this Amendment, (ii) the continued implementation and consummation of
arrangements and transactions contemplated by the Loan Agreement (including,
without limitation, as amended or waived hereby) and the other Credit Documents,
and (iii) the performance and observance by the Borrower and each Guarantor of
all of its respective agreements, covenants, duties and obligations under the
Loan Agreement (including, without limitation, as amended or waived hereby) and
the other Credit Documents.

Section 4. Conditions Precedent. The agreements set forth in this Amendment are
conditional and this Amendment shall not be effective until receipt by the Agent
of a fully-executed counterpart original of this Amendment for the Borrower,
each Guarantor and the Majority Banks.

 

- 2 -



--------------------------------------------------------------------------------

Section 5. Counterparts. This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.

Section 6. Amendment as Credit Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Credit Document” under and as
defined in the Loan Agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).

Section 8. Successors and Assigns. This Amendment shall be binding upon each of
the Borrower, the Guarantors, the Banks, the Agent and their respective
successors and assigns, and shall inure to the benefit of each of the Borrower,
the Guarantors, the Banks and the Agent.

Section 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 10. Expenses. Each Borrower jointly and severally agrees to promptly
reimburse the Agent and the Banks for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.

Section 11. Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

Section 12. No Course of Dealing. The Agent and the Banks have entered into this
Amendment on the express understanding with each Borrower and Guarantor that in
entering into this Amendment the Agent and the Banks are not establishing any
course of dealing with the Borrower or the Guarantors. The Agent’s and the
Banks’ rights to require strict performance with all of the terms and conditions
of the Loan Agreement and the other Credit Documents shall not in any way be
impaired by the execution of this Amendment. None of the Agent and the

 

- 3 -



--------------------------------------------------------------------------------

Banks shall be obligated in any manner to execute any further amendments or
waivers and if such waivers or amendments are requested in the future, assuming
the terms and conditions thereof are satisfactory to them, the Agent and the
Banks may require the payment of fees in connection therewith. Each of the
Borrower and the Guarantors agrees that none of the ratifications and
reaffirmations set forth herein, nor the Agent’s nor any Bank’s solicitation of
such ratifications and reaffirmations, constitutes a course of dealing giving
rise to any obligation or condition requiring a similar or any other
ratification or reaffirmation from the Borrower or the Guarantors with respect
to any subsequent modification, consent or waiver with respect to the Loan
Agreement or any other Credit Document.

[Remainder of page intentionally left blank; signature pages follow]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 4 to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.

 

BORROWER:   MMA FINANCIAL WAREHOUSING, LLC   By:   MMA Equity Corporation, its
sole member     By:  

/s/ Anthony Mifsud

      (Signature)      

Senior Vice President and Treasurer

      (Printed Name and Title)   MMA FINANCIAL BOND WAREHOUSING, LLC   By:   MMA
Equity Corporation, its managing member     By:  

/s/ Anthony Mifsud

      (Signature)      

Senior Vice President and Treasurer

      (Printed Name and Title) GUARANTORS:   MUNICIPAL MORTGAGE & EQUITY, LLC  
  By:  

/s/ Anthony Mifsud

      (Signature)      

Senior Vice President and Treasurer

      (Printed Name and Title)   MMA FINANCIAL HOLDINGS, INC.     By:  

/s/ Anthony Mifsud

      (Signature)      

Senior Vice President and Treasurer

      (Printed Name and Title)

(Signatures continued on next page)



--------------------------------------------------------------------------------

GUARANTORS

(CONT.):

  MMA EQUITY CORPORATION     By:  

/s/ Anthony Mifsud

      (Signature)      

Anthony Mifsud, SVP and Treasurer

      (Printed Name and Title)   MMA FINANCIAL TC CORP.     By:  

/s/ Anthony Mifsud

      (Signature)      

Anthony Mifsud, SVP and Treasurer

      (Printed Name and Title)   MMA FINANCIAL BFGLP, LLC   By:   MMA Financial
TC Corp., its sole member     By:  

/s/ Anthony Mifsud

      (Signature)      

Anthony Mifsud, SVP and Treasurer

      (Printed Name and Title)   MMA FINANCIAL BFRP, INC.     By:  

/s/ Anthony Mifsud

      (Signature)      

Anthony Mifsud, SVP and Treasurer

      (Printed Name and Title)   MMA SPECIAL LIMITED PARTNER, INC.     By:  

/s/ Anthony Mifsud

      (Signature)      

Anthony Mifsud, SVP and Treasurer

      (Printed Name and Title)

(Signatures continued on next page)



--------------------------------------------------------------------------------

GUARANTORS

(CONT.):

  MMA FINANCIAL BFG INVESTMENTS, LLC   By:   MMA Financial TC Corp., its
managing member     By:  

/s/ Anthony Mifsud

      (Signature)      

Anthony Mifsud, SVP and Treasurer

      (Printed Name and Title) BANKS:   BANK OF AMERICA, N.A., as one of the
Banks     By:  

/s/ John F. Simon

      (Signature)      

John F. Simon, SVP

      (Printed Name and Title)   CITICORP USA, INC., as one of the Banks   By:  

/s/ Maria McKeon

    (Signature)    

Maria McKeon, Vice President